Case: 22-50041      Document: 00516540089          Page: 1     Date Filed: 11/09/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit
                                   No. 22-50041
                                 Summary Calendar                             FILED
                                                                       November 9, 2022
                                                                         Lyle W. Cayce
   United States of America,                                                  Clerk

                                                               Plaintiff—Appellee,

                                        versus

   Jerry Don South,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 7:21-CR-262-1


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Defendant Jerry South appeals his within-Guidelines sentence,
   arguing that the district court failed to meet its statutory obligation to “state
   in open court the reasons for” imposing the sentence consecutive to—as




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50041         Document: 00516540089               Page: 2      Date Filed: 11/09/2022




                                          No. 22-50041


   opposed to concurrent with—any sentence that may result from six pending
   state court proceedings. 1 18 U.S.C. § 3553(c).
           A district court should explain its rationale for imposing a consecutive
   sentence. See United States v. Mondragon-Santiago, 564 F.3d 357, 364 (5th
   Cir. 2009). Nevertheless, because South did not preserve his argument
   below, 2 he may not obtain relief unless he can demonstrate that his
   substantial rights were affected by the district court’s error. United States v.
   Coto-Mendoza, 986 F.3d 583, 585 (5th Cir. 2021). “To show that an error
   affects a defendant’s substantial rights, the defendant must show that it
   affected the outcome in the district court.” Mondragon-Santiago, 564 F.3d at
   364. That showing is especially difficult when, as here, a defendant seeks
   invalidation of a sentence that falls within the Guidelines range. In such cases
   we presume that the district court “considered all the factors for a fair
   sentence set forth in the Guidelines.” Id. at 365 (quoting United States v.
   Campos-Maldonado, 531 F.3d 337, 338 (5th Cir. 2008)).
           South has not put forward any reason to think that his sentence would
   have been different if the district court had explained its decision to impose
   a concurrent sentence. Thus, he has not demonstrated that the district



           1
            South also challenges the substantive reasonableness of his sentence. But he does
   not mount any argument in support of that challenge. The issue is therefore forfeited.
   Sanders v. Unum Life Ins. Co. of America, 553 F.3d 922, 926 (5th Cir. 2008) (“Merely
   mentioning a claim does not constitute a supported argument or adequate briefing.”).
           2
              After sentencing, South objected to “the fair and reasonableness of the sentence
   in light of the denial of our three objections.” Those three objections all related to the
   calculation of South’s Guideline range. Thus, South did not alert the district court to the
   putative inadequacy of his explanation for imposing a consecutive sentence. United States
   v. Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009) (explaining that “[a] party must
   raise a claim of error with the district court in such a manner so that the district court may
   correct itself and thus, obviate the need for our review.”) (internal quotation marks
   omitted).




                                                 2
Case: 22-50041     Document: 00516540089          Page: 3   Date Filed: 11/09/2022




                                   No. 22-50041


   court’s failure to do so burdened his substantial rights.       Compare id.
   (affirming on plain-error review because the defendant’s “sentence [was]
   within the Guidelines, and he fail[ed] to show that an explanation would have
   changed his sentence”).
          AFFIRMED.




                                         3